Case 9:18-cv-80748-RKA Document 471 Entered on FLSD Docket 04/30/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-cv-80748-ALTMAN/Reinhart

   DANIEL HALL, BURFORD
   CAPITAL LLC, AND DUNDROD
   INVESTMENTS LTD.,

                          Plaintiffs,

          v.

   HARRY SARGEANT, III,

                     Defendant.
   ______________________________________/

          HARRY SARGEANT, III’S MOTION TO RE-OPEN CASE OR, IN THE
        ALTERNATIVE, MODIFY ORDER ADMINISTRATIVELY CLOSING CASE

         Defendant, Harry Sargeant, III (“HS3”), by and through his undersigned counsel, and
  pursuant to the Court’s March 23, 2021 Order, (Dkt. 470, the “Order”) respectfully moves to re-
  open the above-captioned case or, in the alternative, modify the Order so that the Court may
  consider HS3’s Motion for Sanctions for Perjury and Discovery Abuse and/or Reconsideration of
  Omnibus Order (the “Motion”), filed concurrently herewith, while the case remains
  administratively closed. HS3 states as follows in support:
         On March 23, 2021, due to the ongoing COVID-19 pandemic, the Court entered its Order
  administratively closing this case. The Order: (a) left in place the current trial date of September
  27, 2021; (b) provided the Court would rule on the pending Motion for Bench Trial; and (c)
  permitted the parties to “move re-open the case at any time for good cause.” Dkt. 470 at 1. Good
  cause to re-open the case now exits, as HS3 recently learned that Plaintiff Daniel Hall (“Hall”)
  committed perjury throughout his deposition, and his lies were echoed throughout this case.
         Specifically, on April 2, 2021, 21 months after discovery closed, Plaintiffs’ counsel
  produced to HS3 WhatsApp messages between Hall and Alex MacInnes-Ostrouch, which
  Plaintiffs’ counsel claims previously were overlooked. In the messages, Hall unequivocally states
  that he wants HS3’s sex tapes and will not give Daniel Sargeant certain material concerning




                                                   1
Case 9:18-cv-80748-RKA Document 471 Entered on FLSD Docket 04/30/2021 Page 2 of 3




  Wilmer Ruperti unless and until Daniel Sargeant gives Hall the tapes. The impact these admissions
  have on this action cannot be understated.
          This newly disclosed evidences proves not only that Hall repeatedly lied during his
  deposition, but also that Plaintiffs’ claims, testimony, and arguments presented to this Court were
  tainted by perjury. Hall’s lies were echoed and reiterated by Burford Capital, LLC’s 30(b)(6)
  witness, Aviva Will (“Will”), in its deposition and relied upon by Plaintiffs’ counsel in their
  representations to this Court throughout these proceedings. Indeed, the Court relied on Will and
  Hall’s deposition testimony regarding whether Hall was after HS3’s sex tapes in denying HS3
  summary judgment on, among other things, the issue of whether Hall was a “releasee” under the
  Release. However, the recently produced WhatsApp messages unequivocally demonstrate, in
  Hall’s own words, that Hall was specifically seeking HS3’s sex tapes. Hall’s lies were enabled by
  Plaintiffs’ failure to disclose the WhatsApp messages until nearly two years after discovery closed
  and after the case had already been set for trial three times. Indeed, but-for the COVID-19
  pandemic, trial would have come and gone without HS3 ever learning of this key piece of evidence
  or Hall’s perjury.
          In light of these newly disclosed WhatsApp messages, good cause exists to reopen this
  matter so that HS3 may move for sanctions against Plaintiffs and for reconsideration of the Order.
  Thus, for the reasons stated herein, and in the Motion, HS3 respectfully requests that the Court re-
  open this case. Alternatively, the Court should modify its Order to provide that the Court is
  considering the Motion, just as the Court is considering the Motion for Bench Trial. See Dkt. 470
  at 1.
                       LOCAL RULE 7.1 CERTIFICATION OF COUNSEL
          HS3’s counsel conferred with counsel for Plaintiffs prior to the filing of this motion, and
  Plaintiffs oppose the relief requested herein.




                                                   2
    Case 9:18-cv-80748-RKA Document 471 Entered on FLSD Docket 04/30/2021 Page 3 of 3




        Dated: April 30, 2021                   Respectfully submitted,

                                                /s/ Christopher M. Kise
          Ryon M. McCabe (FBN 9075)             Christopher M. Kise (FBN 855545)
          rmccabe@mccaberabin.com               ckise@foley.com
          Adam T. Rabin (FBN 985635)            Melissa B. Coffey (FBN 84090)
          arabin@mccaberabin.com                mcoffey@foley.com
          Lauren E. Johnson (FBN 112027)        Scott T. Allen (admitted pro hac vice)
          ljohnson@mccaberabin.com              sallen@foley.com
          MCCABE RABIN, P.A.                    Heather A. Lee (FBN 1011026)
                                                hlee@foley.com
          1601 Forum Pl Ste. 201
                                                Caroline M. Poor (FBN 1018391)
          West Palm Beach, FL 33401-8102
                                                cpoor@foley.com
          Office: 561-659-7878                  FOLEY & LARDNER LLP
                                                106 East College Avenue, Suite 900
                                                Tallahassee, FL 32301-7732
                                                Tel: (850) 222-6100

                                                Curtis B. Miner (FBN 885681)
                                                curt@colson.com
                                                Stephanie A. Casey (FBN 97483)
                                                scasey@colson.com
                                                COLSON HICKS EIDSON
                                                255 Alhambra Circle
                                                Penthouse
                                                Coral Gables, FL 33134
                                                Tel: (305) 476-7400
                                                Counsel for Defendant Harry Sargeant, III




                                            3
4824-6737-0470.2
